Exhibit 10.1

NONQUALIFIED STOCK OPTION GRANT

FOR NONEMPLOYEE DIRECTORS

Granted Under

MILLIPORE CORPORATION 1999 STOCK INCENTIVE PLAN

(Amended and Restated April 26, 2006)

Stock Option granted by Millipore Corporation, a Massachusetts corporation (the
“Company”) to [First Name, Last Name] (the “Optionee”), pursuant to the
Millipore Corporation 1999 Stock Incentive Plan (the “Plan”).

It is understood and agreed that the following terms and conditions shall govern
the option:

1. Grant of Option. This certificate evidences the grant by the Company on
[Grant Date] to the Optionee of an option to purchase, in whole or in part, on
the terms herein provided, a total of [Number of shares] shares of Common Stock
of the Company (the “Shares”) at $[Closing share price on date prior to Grant
Date] per Share. The Final Exercise Date of this option (as that term is used in
the Plan) is [date ten years after Grant Date].

This option is exercisable in the following installments prior to the Final
Exercise Date:

[Vesting schedule]

2. Exercise of Option. Each election to exercise this option shall be in
writing, signed by the Optionee or by the Optionee’s executor or administrator
or the person or persons to whom this option is transferred by will or the
applicable laws of descent and distribution (the “Legal Representative”), and
received by the Company at its principal office, accompanied by this certificate
and payment in full as provided in the Plan. The purchase price may be paid by
delivery of cash, certified check, bank draft, money order, or other payment
medium approved by the Company. In the event that this option is exercised by
the Optionee’s Legal Representative, the Company shall be under no obligation to
deliver Shares hereunder unless and until the Company is satisfied as to the
authority of the person or persons exercising this option.

3. Non-Transferability of Option. This option is not transferable by the
Optionee other than by will or the laws of descent and distribution, and is
exercisable during the Optionee’s lifetime only by the Optionee.

4. Provisions of the Plan. This option is subject to the provisions of the Plan.



--------------------------------------------------------------------------------

5. Special Provisions. This option is automatically subject to the “Special
Exercise Period” provided under the Plan (without further consent of the
Company) if the Optionee’s services as a director terminate due to retirement at
age 72 or such other age as the Board of Directors may determine from time to
time.

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

Very truly yours,

MILLIPORE CORPORATION

 

By:  

 

    [Authorized Officer]